DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellison USPA_20150368146_A1.
1.	Regarding Claims 1, 24, 25, and 41, Ellison discloses forming glass articles (paragraph 0004) comprising glass sheets with a front face having a width and a height, a back face opposite the front face, and a thickness between the front face and back face, forming four edges around the front and back faces comprising between 50 – 80 mol% of SiO2, Ellison discloses that the content of ZnO and ZrO2 can both be up to 2 mol% (paragraph 0130). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The aforementioned ranges encompass the claimed ranges of the independent Claims 1, 24, 25, and 41.
2.	Regarding Claims 2, 27, and 43, Ellison discloses having a color shift of less than 0.005 (paragraph 0063).
3.	Regarding Claims 3 and 28, Ellison discloses having a strain temperature of greater than 600°C (paragraph 0082).
4.	Regarding Claims 4 and 29, although Ellison does not disclose the claimed annealing temperature it does state that dissolved hydroxyl ions significantly and nonlinearly impact the annealing point of exemplary glasses, and thus to obtain the desired annealing point it may be necessary to adjust the concentrations of major oxide components so as to compensate and that hydroxyl ion concentration can be controlled to some extent through choice of raw materials or choice of melting system (paragraph 0125). Therefore, it would be expected for one of ordinary skill in the art to know how to 
5.	Regarding Claims 5 and 30, Ellison discloses a CTE of 55X10-7/°C (paragraph 0082).
6.	Regarding Claims 6 and 31, Ellison discloses the density to range from 1.95 gm/cc @ 20 C to about 2.7 gm/cc @ 20 C (paragraph 0082).
7.	Regarding Claims 7, 32, and 44, Ellison discloses said article being a light guide plate (Abstract).
8.	Regarding Claims 8 and 33, Ellison discloses the thickness ranging from 0.5 mm to 8 mm (paragraph 0009).
9.	Regarding Claims 9 and 34, Ellison discloses using a fusion draw process (paragraph 0006).
10.	Regarding Claims 10-12, 35-37, and 45-47, Ellison discloses its glass having less than 1 ppm of Co, Ni, and Cr (paragraph 0006) and less than 50 ppm of Fe (paragraph 0005). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
11.	Regarding Claims 13 and 38, Ellison discloses Al2O3/R20 in Example 26 to be 5.06/5.16 = 0.98.
12.	Regarding Claims 14, 23, and 39, Ellison discloses Al203 – R2O in Example 26 to be 5.06 – 5.16 = -0.1.
13.	Regarding Claim 15, Ellison discloses this limitation in its Example 20.
14.	Regarding Claim 16, Ellison discloses this limitation in its Example 42.
15.	Regarding Claims 17 and 18, Ellison discloses having a T35kP temperature above 1200°C yet less than or equal to 1700°C in many different Examples (Table 6).
16.	Regarding Claims 19 and 40, Ellison discloses having a transmittance at 450 nm with 500 mm in length of greater than 85%, greater than 90%, greater than 91%, greater than 
17.	Regarding Claim 20, Ellison discloses its glass sheet can be chemically strengthened (paragraph 0009).
18.	Regarding Claims 21, 22, 26, and 42, Ellison discloses R2O/RO of Example 26 to be 5.16/11.63 = 0.44.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 21, 2021